NORVELL, Justice
(dissenting).
I am of the opinion that this appeal should he heard upon its merits and, consequently, dissent from the holding of the majority. The effect of the majority holding is to place a mandatory construction upon a rule which for over twenty years has been given a directory construction. The result is inimical to the right of appellate review. As the rule mentions the “transcript,” it may on good authority be implied that the statement of facts is also within the rule. Garrett v. Mercantile Nat. Bank at Dallas, 140 Tex. 394, 168 S.W.2d 636, 637. The harshness of the rule under a mandatory construction is readily apparent. To my mind this severity of construction serves no useful purpose.
Fundamentally, the majority proceeds upon the theory that as Rule 384 is in some respects similar in wording to Rules 385 and 386, and these latter rules have been given a mandatory construction, Rule 384 must also be given a like construction. A mandatory or a jurisdictional rule, as applied to appeals in this Court, is one which prevents us from passing upon the merits of an appeal because of noncompliance with the rule. It is peremptory in that, in effect, it commands us not to interfere with the judgment of the trial court, regardless of the merits of the appeal. A directory rule, on the other hand, is one which allows this Court to refuse to consider an appeal upon the merits because of a non- ■ compliance with the rule, if we be of the opinion that such noncompliance is substantial and if permitted would result in an evil or abuse which the rule was designed to prevent. However, if no resulting evil be apparent, this Court may consider the merits of an appeal notwithstanding a noncompliance with the rule.
It should be pointed out that neither Rule 385 nor Rule 386 explicitly states that in the event said rules are not complied with, the Court of Civil Appeals shall have no authority or jurisdiction to review the appeal upon its merits. This end result rests upon the judicial construction placed upon the rules. There is a substantial difference of provision between Rules 385 and 386, on one hand, and'384, on the other, in that the first two rules mentioned provide for the granting of extensions within which the record may be filed. Rule 384 contains no such provision. The majority emphasizes, to the practical exclusion of all else, the words “shall be *800filed,” contained in Rule 384 and the similarity of this wording with that contained in the admittedly mandatory Rules Nos. 385 and 386.
In determining whether a rule is mandatory or directory, literalism is not the sole and only test. The purpose of the rule and the effects of its application in directory form or in mandatory form are important considerations. In my opinion, Rule 384 must be construed as a directory rule under the rule of construction enjoined upon us by Rule 1, R. C. P.
In construing rules which have for their bases rules adopted by the Supreme Court prior to the passage of the Act conferring full rule-making power of the Supreme Court, Acts 1939, 46 Leg. p. 201, Article 1731a, Vernon’s Ann.Civ.Stats., some complications are encountered when a rule taken from a statute is also involved.
Ordinarily, a • rule taken from either a statute or an old rule is given the same construction as the superseded statute or rule, absent a change in wording. If, however, a certain construction was placed upon a rule solely by reason of the dominant position of a statute, the interpretation of the new rule adopted by the Supreme Court, in accordance with the Act of 1939, may not be the same as that given the superseded rule, because statutory domination no longer obtains. Denbow v. Standard Accident Ins. Co., 143 Tex. 455, 186 S.W.2d 236.
For over twenty years Old Rule 7, relating to the Courts of Civil Appeals, was construed as a directory rule and not as a jurisdictional rule. The reported cases disclose that the appellate courts stated a number of reasons why this construction was adopted.
In Orndorff v. State, Tex.Civ.App., 108 S.W.2d 206, the El Paso Court of Civil Appeals held that Rule 7 was directory. The reason or rationale for the rule stated was that Article 6256, Vernon’s Ann.Civ. Stats., now Rule 781, governed appeals in quo warranto cases and controlled over the rule in case of conflicts. This case presupposes conflict between statute and rule.
In State v. Scranton Independent County Line School Dist., 285 S.W. 601, 602, the Commission of Appeals held that Rule 7 was directory. Two reasons for so holding are put forth, lack of authority (under the then existing law) of the Supreme Court to promulgate a mandatory or jurisdictional rule and a flat declaration that the Supreme Court by promulgating Rule 7 never intended to adopt a mandatory rule.
We quote from the opinion:
“The authority conferred upon the Supreme Court by this constitutional provision is limited to making and establishing rules of procedure, and does not include the making of any rule to restrict, enlarge, or otherwise modify, the jurisdiction of any court as that jurisdiction is prescribed by statute or constitutional provision. The Supreme Court has no authority, under the above-quoted section of the Constitution, to preclude any court from exercising its judicial functions in any matter in which its jurisdiction is properly invoked in accordance with statutory or constitutional requirements. Nor was the rule in question intended to have that effect.
“Rules of procedure are authorized by the above section of the Constitution for the government of courts and ‘to expedite the dispatch of business therein,’ but not to defeat justice. Therefore, if a court finds that sufficient excuse exists for the nonobservance of any rule of court by a party to a suit, and that a disregard of such rule will not result in legal injury to the opposing party, but will subserve the ends of justice, the court, in the exercise of a sound judicial discretion, may disregard the rule.
“The Court of Civil Appeals, having disregarded rule 7 and entertained the appeal in this case, and no abuse of discretion being shown, we refuse to disturb its action in that regard.” (Italics mine.)
The same principle is operative in construing court rules with statutes (prior to the Act of 1939) as that employed in construing statutes with constitutional provisions. If reasonably possible, an interpretation will be given a statute which will render it constitutional and operative rather than unconstitutional and void. By applying this rule the courts may say that the statute has a certain meaning. How*801ever, the same meaning or construction of a statute may be arrived at, and very often is, by applying other and different rules of construction. A particular construction of a statute is not necessarily supported by one and only one reason. Therefore, it is my belief that we should abandon the construction given a superseded court rule carried over into the new rules with the same wording, only in those cases where the sole reason for such construction was the dominance of a statute.
If the intention of the Legislature is the law, Lone Star Gas Co. v. State, 137 Tex. 279, 153 S.W.2d 681, 692, it would seem to follow that the declared intention of the Supreme Court should control in so far as rules promulgated by it are concerned. As above pointed out, it was said in State v. Scranton Independent County Line School District, 285 S.W. 701, that the Supreme Court did not intend that Old Rule 7 should have effect as a mandatory or jurisdictional rule. It was also pointed out that the construction of the rule as nonjurisdictional or directory would “subserve the ends of justice.” We, therefore, have a rationale or reason for the construction of the rule adopted which is not dependent upon the dominant position of a statute, and consequently such construction should be followed and applied to Rule 384.
I seriously doubt the validity of a suggested distinction between various types of opinions rendered by the Commission of Appeals. It seems to have been the general custom of the Supreme Court at the time the Scranton Independent School District case was decided to adopt the judgment recommended when said judgment finally disposed of the case. In case of remand for new trial, a notation was generally appended to the Supreme Court’s memorandum to the effect that the holdings of the Commission were approved by the Supreme Court. In case of an opinion of the Commission answering certified questions which would control the judgment to be entered by a Court of Civil Appeals, the Supreme Court generally adopted the opinion. The reasons for the use of these various types of Supreme Court memoranda are fairly obvious, and I think th.e safest course to pursue is to follow the . Commission’s opinion in the absence of Supreme Court authority.
Being also of the opinion that the' Commission’s decision was correct and that it was never intended that either Old Rule 7 or New Rule 384 should be given a mandatory or jurisdictional effect, I respectfully enter my dissent.